         Case 2:18-cv-00160-SU       Document 176       Filed 02/26/21    Page 1 of 23




LEAH BROWNLEE TAYLOR
Leah.B.Taylor@usdoj.gov
United States Department of Justice
Senior Trial Attorney
PO Box 7146
Washington, D.C. 20044
(202) 616-4325
Attorney for Greg T. Bretzing and the United States of America


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON


D. JEANETTE FINICUM;                              Case No. 2:18-CV-00160-SU
THARA TENNEY TIER COLIER;
ROBERT FINICUM; TAWNY CRANE;
ARIANNA BROWN; BRITTNEY BECK;
MITCH FINICUM; THOMAS KINNE;
CHALLICE FINCH;
JAMES FINICUM; DANIELLE FINICUM;
TEAN FINICUM;
and the
ESTATE OF ROBERT LAVOY FINICUM.
Plaintiffs                                                Defendant United States’
                                                          Response to Plaintiffs’ Objections
                                                          To Findings and Recommendation
                                                          (ECF No. 161)

                                                          Oral Argument Requested

v.

UNITED STATES OF AMERICA;
FEDERAL BUREAU OF INVESTIGATION;
BUREAU OF LAND MANAGEMENT;
DANIEL P. LOVE; SALVATORE LAURO;
GREG T. BRETZING; W. JOSEPH ASTARITA;
STATE OF OREGON; OREGON STATE POLICE;
KATHERINE BROWN; HARNEY COUNTY;
DAVID M. WARD; STEVEN E. GRASTY;
THE CENTER FOR BIOLOGICAL DIVERSITY;
and JOHN DOES 1-100.
Defendants
__________________________________________
           Case 2:18-cv-00160-SU         Document 176       Filed 02/26/21     Page 2 of 23




                         BACKGROUND AND PROCEDURAL HISTORY 1

          On January 25, 2018, Plaintiffs sued the United States, the Federal Bureau of Investigation,

the Bureau of Land Management, several FBI agents, and several state and local officials in

connection with the death of LaVoy Finicum on January 26, 2016. See ECF No. 1 (Complaint).

Finicum was the leader and “the most visible spokesmen” of an armed, self-styled “adverse

possession occupation” of federal property at the Malheur National Wildlife Refuge in Oregon.

ECF No. 89 (Second Amended Complaint or “SAC”) ¶ 156. Anti-federal government occupiers

self-described as the “Citizens for Constitutional Freedom” cleared the Refuge, set up a defensive

perimeter, placed an armed guard in the tower, set heavy equipment on roadways, and blocked

entrance and egress to the facilities. See SAC ¶¶ 157-159, 162. These acts were crimes. They are

detailed in a federal criminal complaint and superseding indictment charging the occupiers with

felonies. See ECF Nos. 108-2-3 (United States v. Bundy et al, 3:16-cr-00051 Criminal Complaint and

Superseding Indictment).

          In response the FBI brought in its Hostage Rescue Team (HRT), “the Nation’s only full

time domestic counter-terrorism unit” enabled “to confront the most complex threats.” See

https://www.fbi.gov/services/cirg#Tactical-Operations. The FBI also coordinated with local law

enforcement, including the Oregon State Police, the Harney County Sheriff’s Office, and the Burns

Police Department. 2 See e.g., SAC ¶ 195. The FBI and the Oregon State Police received



1
 The factual allegations referenced herein are taken from the Second Amended Complaint and the
Findings and Recommendation, including the facts judicially noticed by the Court. See e.g.
Findings and Recommendation at pp. 3-6. Plaintiffs filed no response or opposition to the federal
defendants’ motion for judicial notice under Federal Rule of Evidence 201. See Docket, generally.
They also did not contest the authenticity or admissibility of any of the exhibits filed in support of
the federal defendants’ motions, filed with the Court and served on counsel. See ECF No. 144 (Pls.
Opp. to Bretzing’s MTD). A more fulsome account of the facts is also set forth in the United
States’ Motion to Dismiss. See ECF No. 108 at pp. 2-7.
2
    See, e.g., Mar. 8, 2016 Press Conference Script – Deschutes County Sheriff’s Office,
                                                    1
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 3 of 23




intelligence from an informant that Finicum planned to leave the Refuge and travel on U.S. 395 to

John Day, Oregon with other occupiers. SAC ¶¶ 199-200. The route they planned to take was

remote and would allow law enforcement to attempt an arrest in a location where no other

bystanders or innocent people might be. Bretzing, the Special Agent in Charge of the FBI’s

Portland, Oregon office at the time, approved an operational plan that permitted the use of a

roadblock as a contingency in the “second stage” of the operation, in the event a vehicle stop was

unsuccessful. See SAC ¶¶ 206-209, 220.

       On January 26, 2016, Oregon State Police officers stopped the truck in which Finicum and

other occupiers were riding on U.S. 395. Finicum refused to peacefully surrender. Id. ¶¶ 236, 243.

He sped away, driving at a high rate of speed. Id. Before the roadblock, Finicum braked and

swerved off the road into a deep snow bank narrowly missing “at least one law enforcement

officer…in front of his truck.” SAC ¶¶ 249, 256. During these events, Plaintiffs allege that multiple

rounds, including lethal rounds, were fired at the truck. Id. ¶¶ 249-258. Plaintiffs claim that

additional rounds were fired after Finicum came to a stop in the snowbank, but they do not allege

that any of the rounds allegedly fired by FBI agents hit Finicum. See e.g. SAC ¶¶ 262-65 (“two

shots missed LaVoy”). After Finicum almost collided into the roadblock and got out of the truck,

two Oregon State Police SWAT Troopers shot and killed him. Id. ¶ 268 see also ECF No. 17 (First

Am. Compl.) ¶ 257 (“two . . . OSP SWAT troopers . . . approached LaVoy…and between the two

of them, these JOHN DOE officers fired at least three additional lethal rounds, penetrating LaVoy

repeatedly through the back”). But Plaintiffs attribute Fincium’s 2016 death to “rogue” federal

agents who sought to target him for his protest related to the 2014 Bundy cattle ranch stand-off

with the Bureau of Land Management in Bunkerville, Nevada. 3 See SAC ¶¶ 62-102.



https://sheriff.deschutes.org/March_8_press.pdf (last visited Feb. 23, 2021).
3
  In addition to Greg Bretzing, Plaintiffs also claim that former BLM employees Daniel Love and
                                                    2
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 4 of 23




       Plaintiffs sued the United States under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b)(1); 2671-2680 (2012) (“FTCA”), along with the other defendants. The operative Second

Amended Complaint sets out eight causes of action. See SAC at 60-69. Those contain legal

conclusions, but they do provide the framework for understanding the complaint. See Iqbal, 556

U.S. at 679. Of these eight causes of action only the Plaintiffs’ First Cause of Action (for wrongful

death) is explicitly brought “against the United States.” See SAC at p. 60-61. Plaintiffs’ Fifth,

Sixth, and Seventh Causes of Action are brought “Against All Defendants,” id. at 65-66, 67, 68,

and presumably include the United States. The Fifth Cause of Action asserts a 42 U.S.C. § 1983

claim; the Sixth an Oregon law conspiracy claim; and the Seventh asserts negligence. See SAC ¶¶

310-369. The remaining claims, including the assault and battery claim against State and local

officials, including the Oregon troopers who shot Finicum, are not asserted against the United

States. See id. ¶¶ 370-374.

       Plaintiffs ground their tort case against the government on “Finicum suffer[ing] wrongful

death by virtue of the UNITED STATES’s actions, plans, conduct and policies,” SAC ¶ 322;

federal officials’ “fail[ing] to intervene to prevent harm to LaVoy Finicum, though able,” id. ¶

359; and their breaching “a duty to the public to properly train and supervise the officers,

employees and agents under their control and influence.” Id. ¶ 362. That, they say, “led to the

untimely and unwarranted death of LaVoy Finicum.” Id. In response the United States moved to

dismiss because Plaintiffs’ claims fall outside the FTCA’s sovereign-immunity waiver, including

the Act’s “discretionary-function exception,” 28 U.S.C. § 2680(a). See ECF No. 108, United

States MTD at 8-22.




Salvatore Lauro, who are no longer parties to this action, targeted Finicum. See SAC ¶ 98.
                                                  3
            Case 2:18-cv-00160-SU         Document 176       Filed 02/26/21      Page 5 of 23




           On July 25, 2020 Magistrate Judge Sullivan issued Findings and Recommendations on the

    various parties’ dismissal motions. See ECF No. 161 (Findings and Recommendations or “F&R”).

    Relevant here, the Magistrate Judge concluded that the FTCA’s discretionary-function exception

    barred Plaintiffs’ claims. She also concluded that the United States had not waived sovereign

    immunity from suit under 42 U.S.C. § 1983 and other federal civil rights statutes, and that

    Congress had not authorized the suit against the FBI and Bureau of Land Management. See F&R

    at 10-23. In recommending dismissal, the Magistrate Judge relied on the face of the operative

    complaint. She did not rely on video recordings and trial testimony filed in support of the United

    States’ alternative Federal Rule of Civil Procedure 12(b)(1) challenge. See e.g., F&R at 10-23

    compare with ECF Nos. 108-6-7 (Oregon SWAT Trooper Testimony Regarding Their Fatal

    Shooting of Finicum in United States v. Astarita, 3:17-cr-002226 (D. Or.)). After several

    extensions of time to do so, Plaintiffs have objected to the findings and recommendations. 4 None

    of their objections to the recommended dismissal of the government is valid, and the Magistrate

    Judge’s Findings and Recommendations should be adopted and the government dismissed from

    the case.

                                 STANDARD OF REVIEW

          Under Federal Rule of Civil Procedure 72(b), a party “may serve and file specific written

objections” to a magistrate judge’s proposed findings and recommendations. The district judge is

required to make a de novo determination of those portions of the report or specified findings or

recommendation “that ha[ve] been properly objected to.” Id.; see also 28 U.S.C. § 636(b)(1)(C).



4
  Plaintiffs’ claim for the first time in briefing on the dismissal motions in this case that they did not
receive recordings filed with the Court in support of the government’s motion. Those recordings
were mailed to Plaintiffs’ counsel at his address of record on September 3, 2019. Because the
Magistrate Judge relied on the operative complaint, statutes, regulations and agency directives and
no other materials in her findings and recommendations, Plaintiffs are not prejudiced here.

                                                    4
            Case 2:18-cv-00160-SU      Document 176        Filed 02/26/21     Page 6 of 23




The court is not required to review the factual or legal conclusions of the magistrate judge as to

portions of the F&R to which no proper objections are addressed. See Thomas v. Arn, 474 U.S. 140,

149 (1985); United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The district judge

is free to accept, reject, or modify any part of the magistrate judge’s findings and recommendations.

28 U.S.C. § 636(b)(1)(C).

                                      ARGUMENT

       Plaintiffs’ objections suffer several substantive and procedural flaws. Several are not

specific in whole or in part and hence not proper ones under Rule 72. And the legal premises

underlying Plaintiffs’ objections—indeed the premises for their very case against the United

States—are flawed. Of Plaintiffs’ objections to the Findings and Recommendations, their

Objections Nos. 1 through 6 appear addressed in whole or part to the recommended dismissal of the

United States and its agencies. (Pls. Objs. or “Objs.”) None are valid.

       I.       Plaintiffs’ Objection No. 1 is Meritless. The Court Properly Considered
                Plaintiffs’ Factual Allegations and Determined That Their Claims Could Not
                Survive Dismissal as a Matter of Law.

       Plaintiffs Objection No. 1 does not comply with Rule 72(b). It is anything by “specific.”

Plaintiffs contend that the Magistrate Judge “failed and refused to acknowledge and weigh the facts

in the Second Amended Complaint in favor of Plaintiff and further failed to draw reasonable

inferences from those well pled facts.” Objs. at 12. But their objection is not meaningfully

developed. Plaintiffs do nothing to show how, contra the Magistrate Judge’s conclusions, well-

pleaded allegations in the operative complaint support an inference of misconduct. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The closest they come to adding any specificity to their first

objection is their apparent complaint that the Magistrate Judge viewed the Bunkerville, Nevada

events as irrelevant. But here too, they make no meaningful attempt to demonstrate how those



                                                  5
         Case 2:18-cv-00160-SU           Document 176        Filed 02/26/21      Page 7 of 23




events are legally relevant; they just insist that they are. That alone is reason enough to overrule

their objection.

        Specificity aside, Plaintiffs misunderstand pleading standards. The Magistrate Judge did not

reject their claim because she disbelieved Plaintiffs’ allegations; she rejected it because too many of

those allegations are conclusory and Plaintiffs’ inferences connecting the Bunkerville events to the

Refuge takeover and Finicum’s death are not plausible. That determination was correct. Here, just

as in Iqbal, “[i]t is the conclusory nature of [Plaintiffs’] allegations, rather than their extravagantly

fanciful nature, that disentitles them to the presumption of truth.” 556 U.S. at 681. Although none

of Plaintiffs’ Bunkerville-related claims are actionable because they failed to administratively

exhaust them (as required by 28 U.S.C. § 2675), 5 the Magistrate Judge considered and evaluated

the myriad conspiratorial allegations lobbed at the United States, including the allegation that

Finicum was targeted “for an earlier incident in Nevada” by “rogue” federal agents. See F&R at 21-

23, 31. And the Magistrate Judge was correct that Plaintiffs’ claim that “all Defendants . . .

conspired with each other and together[] to cause LaVoy Finicum’s harm and ultimate death,” SAC

¶ 357, states no FTCA claim because “‘[c]onspiracy” is not a tort or ‘separate theory of recovery’

under Oregon law.” F&R at 22 (citing Granewich v. Harding, 329 Or. 47, 53, 985 P.2d 788, 793

(1999)). That conclusion was correct because the FTCA imposes liability only to the extent state

law does so. See 28 U.S.C. § 1346(b)(1); F.D.I.C. v. Meyer, 510 U.S. 471, 477 (1994). And without




5
 As explained in the United States’ motion to dismiss, Plaintiffs’ administrative claims filed with
the FBI under 28 U.S.C. § 2675 contain no notice related to acts or omissions taken by any federal
employee before January 25, 2016, nor any claim for acts or omissions concerning Bunkerville,
Nevada. See ECF No. 149 (Reply in Support of the United States’ MTD at 19-20); No. 149-2
(Deborah Crum FBI Decl.); No. 149-2-4 (FBI Administrative Claims). Plaintiffs submitted no
administrative claim at all to the Department of Interior, the Bureau of Land Management’s parent
agency. See ECF No. 149-1 (Charles Wallace U.S. Dep’t of Interior Decl.).

                                                    6
            Case 2:18-cv-00160-SU         Document 176       Filed 02/26/21     Page 8 of 23




an actionable tort on which to peg Plaintiffs’ “conspiracy” theory, there can be no FTCA liability at

all. See Ting v. United States, 927 F.2d 1504, 1514-15 (9th Cir. 1991).

          The Magistrate Judge was also correct that Plaintiffs’ conspiracy theories bear no

meaningful, let alone plausible, relationship to the wrongful death and negligence claims they

actually bring against the United States. Plaintiffs’ wrongful death, “conspiracy,” and negligence

causes of action are based on the government’s “actions, plans, conduct and policies,” SAC ¶ 322

“failure to intervene to prevent harm” to Finicum, id. ¶ 359, and breach of “a duty to the public to

properly train and supervise the officers, employees and agents” when conducting the operation to

arrest Finicum and his confederates. Id. ¶ 362. For that reason as well, the Magistrate Judge was

correct in rejecting both the plausibility and the relevance of Plaintiffs’ conspiracy theory of a

years-long plot to kill Finicum the next time he provoked a confrontation with federal law

enforcement agents. 6 Judge Sullivan properly assessed the Plaintiffs’ allegations under the

governing substantive and procedural standards, and Plaintiffs’ objection No.1 lacks merit.

          II.    Plaintiffs’ Objection No. 2 is Improperly Non-Specific and Unsupported in
                 Law. The Magistrate Judge Properly Determined that the FTCA’s
                 Discretionary-Function Exception Barred Plaintiffs’ FTCA claims.

          The Magistrate Judge recommended dismissal under the “discretionary-function exception”

to the FTCA sovereign-immunity waiver, 28 U.S.C. § 2680(a). The exception requires determining



6
    As Judge Sullivan explained when hearing the parties dismissal motions:

          THE COURT: Let me say this: I looked at the sixth claim for relief, and it has
          significant defects, in terms of Twombly and the allegations that are required to
          make out a case for that. If you refer back to some of the other allegations, then
          you’re back to, you know, things like the Bunkerville allegations, which, frankly, I
          think are totally irrelevant. But what we’re talking about here is the wrongful death
          of Mr. Finicum, and we’re not talking about Bunkerville or any of the issues that
          you claim arise out of that particular incident.

Mar. 6, 2020 Tr. of Mot. Hr’g. at 19-20.

                                                    7
         Case 2:18-cv-00160-SU           Document 176        Filed 02/26/21     Page 9 of 23




first, if government agents were authorized to exercise judgment or choice in taking the acts

triggering suit, and second, “whether that judgment is of the kind that the discretionary function

exception was designed to shield, namely, only governmental actions and decisions based on

considerations of public policy.” Terbrush v. United States, 516 F.3d 1125, 1130 (9th Cir. 2008)

(citation and internal quotations omitted); see also Berkovitz v. United States, 486 U.S. 531, 536-37

(1988); F&R at 16.

       Applying those standards, the Magistrate Judge first examined federal statutes and

regulations, Attorney General Guidelines for Domestic FBI Operations, and the FBI’s Domestic

Investigations Operations Guide (“DIOG”). Those materials demonstrated that the surveillance,

monitoring, intelligence and information sharing, and efforts to apprehend Finicum and his

accomplices were all discretionary. F&R at 18-19. Here, as in past cases, “no statute or regulation .

. . prescribes a course of action for the FBI and its agents to follow in the investigation of crime.”

Gonzales v. United States, 814 F.3d 814 F.3d 1022, 1029 (9th Cir. 2016). Judge Sullivan then

concluded that the arrest attempt here met the second part of the test because “[t]he Ninth Circuit

has held that ‘[i]nvestigations by federal law enforcement officials . . . clearly require investigative

officers to consider relevant political and social circumstances in making decision about the nature

and scope of a criminal investigation.’” F&R at 19 (quoting Sabow v. United States, 93 F.3d 1445,

1453 (9th Cir. 1996)). That immunized discretion extends to arrest operations because they

“implicate a number of policy considerations, including weighing ‘the urgency of apprehending the

subject in light of such factors as the potential threat the subject poses to public safety and the

likelihood that the subject may destroy evidence,’ as well as the consideration of available

resources and “how to allocate those resources among the many investigations for which they are

responsible.’” Id. at 19-20 (quoting Mesa v. United States, 123 F.3d 1435, 1438 (11th Cir. 1997)).



                                                    8
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 10 of 23




Those determinations were correct and amply supported by precedents from the Ninth Circuit and

courts around the country.

       Plaintiffs object that the Magistrate Judge gave short shrift to their claims that federal agents

misrepresented information: “[T]he Magistrate failed to consider the facts in the SAC alleging

federal agents knowingly initiating [sic] false reports about LaVoy Finicum between 2014-16

which was transmitted to local and state law enforcement authorities who were tasked with

responding to emergencies involving danger to life or property.” Objs. at 15. But once again

Plaintiffs’ objection is not specific, as Rule 72(b) requires. And it is unsupported; Plaintiffs don’t

even point to a portion of the operative complaint they claim supports it. Nor do they explain how

supposed misrepresentations are pertinent to the otherwise discretionary plan to arrest Finicum or

whether the FBI officials who planned the operation misrepresented anything. They simply assert

in conclusory terms that “federal agents submitted knowingly malicious and false information for

the purpose of deceiving the public as well as local and state authorities which Plaintiffs allege was

the direct and proximate cause of Finicum’s death.” Objs. at 16. The objection is not specific, nor

do Plaintiffs supply any well-pleaded allegations to back it up. They simply recite their false

information assertion but “do[ ] not tie those facts back to the discretionary function exception.”

Joiner v. United States, 955 F.3d 399, 406 (5th Cir. 2020). And so the Magistrate Judge did not err

in recommending dismissal on discretionary-function grounds.

       Plaintiffs say their “position is that providing knowingly false information en route to or

otherwise precipitating state and federal criminal investigations and foreseeable prosecution(s) is

‘sufficiently separable’ from the ‘protected discretionary decision.’” Objs. at 16. But that

overgeneralizes, and it is not the law. One can safely assume that the discretionary-function

exception doesn’t shield knowingly submitting false affidavits to procure criminal charges as in

Reynolds v. United States, 549 F.3d 1108, 1113 (7th Cir. 2008). See also Objs. at 16-17. That’s
                                                   9
        Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 11 of 23




perjury in violation of clear federal law. See 18 U.S.C. § 1621. The discretionary-function

exception doesn’t apply to official actions that federal law clearly prohibits. Berkovitz, 486 U.S. at

536. But Plaintiffs are wrong to take from that a broad general principle that the discretionary-

function exception drops out anytime a plaintiff alleges law enforcement “misrepresentation.” If

Plaintiffs were right, the exception would never shield undercover operations, which depend

heavily on discretion and deception. That the exception does indeed cover such cases refutes

Plaintiffs’ theory that “providing knowingly false information en route to or otherwise precipitating

state and federal criminal investigations and foreseeable prosecution(s),” Objs. at 16, is outside the

discretionary-function exception. See, e.g., Frigard v. United States, 862 F.2d 201, 203 (9th

Cir.1988) (per curiam); see also Joiner, 955 F.3d at 406; Suter v. United States, 441 F.3d 306, 311

(4th Cir. 2006).

       And just as Plaintiffs point to no well-pleaded facts to support their “misrepresentation”

theory, they also identify no specific laws, regulations, or mandatory directives that curbed FBI

officials’ discretion in some way relevant to this case. Nor is there even any reason to think that

“misrepresentation” meaningfully affected the FBI’s arrest plan or the on-scene officers’ decision

to use deadly force after Finicum refused to surrender and careened toward the roadblock. Cf.

Plumhoff v Rickard, 572 U.S. 765, 777-78 (2014) (deadly force was justified where motorist

refused to surrender and resumed a high-speed chase). So there’s no apparent causal link between

the nondiscretionary conduct they claim (“misrepresentation”) and the injuries for which they sue.

See Joiner, 955 F.3d at 406.

       The plaintiffs here don’t sue for malicious prosecution, and they don’t allege perjury. They

can’t sue for misrepresentation, nor even maintain a claim “arising from” it. The FTCA bars that

too. See 28 U.S.C. § 2680(h); Block v. Neal, 460 U.S. 289, 297 (1983); see also Thomas-Lazear v.

FBI, 851 F.2d 1202, 1206-07 (9th Cir. 1988). Plaintiffs do sue for negligence and “wrongful death
                                                  10
        Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21      Page 12 of 23




by virtue of the UNITED STATES’s actions, plans, conduct and policies,” SAC ¶ 322; federal

officials’ “fail[ing] to intervene to prevent harm to LaVoy Finicum, though able,” id. ¶ 359; and

breach of “a duty to the public to properly train and supervise the officers, employees and agents

under their control and influence.” Id. ¶ 362. But as the Magistrate Judge correctly ruled, that all

involves quintessentially discretionary conduct under federal law. For all of those reasons,

Plaintiffs are wrong in both their conclusory insistence that misrepresentation was the “direct and

proximate cause” of Finicum’s death, Objs. at 16, and that the discretionary-function exception

doesn’t apply here.

       Plaintiffs also argue—in their Objection No. 2 and in scattered other places in their

objections—that the discretionary-function exception doesn’t apply to claims covered by the “law

enforcement proviso” in § 2680(h). See, e.g., Objs. at 18 (“With the addition of the law

enforcement proviso, such behavior is no longer excepted from the FTCA’s waiver of sovereign

immunity under § 2680(h).”); see also id. at 28. The proviso expands the FTCA sovereign-

immunity waiver to allow certain intentional tort claims if based on the conduct of federal

investigative or law enforcement officers. Millbrook v. United States, 569 U.S. 50, 54 (2013). But

as explained before, Plaintiffs’ don’t sue the United States on any claims made actionable under the

proviso. They sue for wrongful death and negligence based on “the UNITED STATES’s actions,

plans, conduct and policies,” SAC ¶ 322; federal officials’ “fail[ing] to intervene to prevent harm to

LaVoy Finicum, though able,” id. ¶ 359; and federal agents’ breach of “a duty to the public to

properly train and supervise the officers, employees and agents under their control and influence.”

Id. ¶ 362. And so Plaintiffs wouldn’t be entitled to the benefit of their argument even if it was valid

(and it is not). Assault and battery is actionable under the proviso, and Plaintiffs do bring such a

claim, but not against the United States. Their assault and battery claim is against State and local

officials, including the Oregon troopers who shot Finicum. Id. ¶ 373.
                                                  11
         Case 2:18-cv-00160-SU         Document 176        Filed 02/26/21      Page 13 of 23




       In any event, Plaintiffs are wrong on the law. Every circuit to consider the question save one

has held that claims covered by the law enforcement proviso remains subject to § 2680(a)’s

discretionary-function exception. See Joiner, 955 F.3d at 406 (collecting cases). The Ninth Circuit

agrees with the majority position, and it has rejected the argument that the law enforcement proviso

exempts covered claims from the other parts of the FTCA’s § 2680. See Gasho v. United States, 39

F.3d 1420, 1434-35 (9th Cir. 1994).

       Changing tack, Plaintiffs also argue under their Objection No. 2 heading that there were

genuinely disputed facts concerning alleged “intentional fabrications/fake documents and

information manufactured by the Defendants” and that the Magistrate Judge erred by failing to

apply the summary judgment standard. Objs. at 13. Relatedly, they say they should have been

granted jurisdictional discovery. Plaintiffs are wrong on both counts.

       First, a court can “look beyond the complaint to matters of public record without having to

convert [a] motion into one for summary judgment” when resolving an attack on jurisdiction under

12(b)(1). White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). That is what the Magistrate Judge

appropriately did. She focused on the operative complaint’s allegations and properly took judicial

notice of public records (none of which Plaintiffs disputed or contested) under Federal Rule of

Evidence 201, and determined the Court lacks subject matter jurisdiction under the FTCA. See

F&R at 3-4, 18-21; see ECF No. 144 (Pls. Opp. to Bretzing’s MTD). In resolving the government’s

dismissal motion the Magistrate Judge did not look past the complaint except to the extent of

relying on federal statutes and regulations, as well Attorney General Guidelines for Domestic FBI

Operations (Attorney General Guidelines or “AGG DOM”), and the FBI’s Domestic Investigations

Operations Guide (“DIOG”). From that the Magistrate Judge determined that the surveillance,

monitoring, intelligence and information sharing, and efforts to apprehend Finicum and his

accomplices were all discretionary acts. Id. at 18-19. That is a common approach in discretionary-

                                                   12
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 14 of 23




function exception cases and does not in any event warrant resort to full-dress summary-judgment

procedure.

       For that reason alone jurisdictional discovery is unwarranted. What’s more Plaintiffs made

no showing that “pertinent facts bearing on the question of jurisdiction are controverted” or that “a

more satisfactory showing of the facts is necessary.” Boschetto v. Hansing, 539 F.3d 1011, 1020

(9th Cir. 2008) (citation and internal quotation omitted). They claim, for example, that the poor

video quality of the shooting creates a dispute as to whether Finicum was reaching for a weapon.

But the Magistrate Judge’s determination that the discretionary-function exception applied to the

claims against the United States was not based on the shooting video. See Objs. at 19 compare with

F&R at 3-4, 15-21. That was the proper procedure, and the Magistrate Judge properly determined

that they were not entitled to jurisdictional discovery. See Gonzalez, 814 F.3d at 1031 (affirming

the district court’s denial of jurisdictional discovery regarding FBI investigatory policies on futility

grounds).

       III.    Plaintiffs’ Objection No. 3 is Meritless. FBI Officials Had Discretion to Plan
               and Attempt an Arrest.

       Plaintiffs’ Objection No. 3 argues that federal agents lacked probable cause to arrest

Finicum. It’s far from clear how the objection fits in; Plaintiffs don’t sue the United States on any

claim that depends on probable cause as an element. And as the Magistrate Judge properly

understood, “determinations of whom to arrest and when to arrest [come] within the discretionary-

function exception.” Dupris v. McDonald, 554 F. App’x 570, 573 (9th Cir. 2014). And even

Plaintiffs grudgingly acknowledge the possibility that Finicum might have committed a

misdemeanor. See Objs. at 20 (“[T]here may be an argument that supports Finicum possibly

engaged[ed] in misdemeanor conduct at the Refuge”). That offense is enough. “If an officer has

probable cause to believe that an individual has committed even a very minor criminal offense in


                                                   13
        Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 15 of 23




his presence, he may, without violating the Fourth Amendment, arrest the offender.” Atwater v.

City of Lago Vista, 532 U.S. 318, 354 (2001). And the FBI is authorized to make warrantless arrests

for any offense against the United States committed in an agent’s presence or for any felony

cognizable under federal law if agents have reasonable grounds to believe that the person to be

arrested has committed or committing such a felony. See Objs. at 20 (citing the F&R discussion of

18 U.S.C. §§ 3052 and 1361 as the relevant criminal statutory bases for arrests). 7 No error can be

assigned to the Court’s determination that the discretionary-function exception applied.

       IV.     Plaintiffs’ Objection No. 4 is Meritless. An Alleged Constitutional Violation
               Does Not Supply a Basis to Sue the United States Under the FTCA or Render
               the Discretionary-Function Exception Inapplicable.

       Plaintiffs’ appear to acknowledge that their negligent hiring, supervision, and retention of

employees claims fail under Nurse v. United States, 226 F.3d 996 (9th Cir. 2000). See Objs. at p.

23. Their remaining objection to the Magistrate Judge’s findings and recommendations is based on

the theory that Bretzing was an alleged policy-maker who had no discretion to conspire to commit

unconstitutional acts against Finicum. Id. at 23-24. Here again, their objection is non-specific;

Plaintiffs simply assert Bretzing violated the Constitution without meaningfully developing how

that is so. And as explained, their conspiracy allegations are hopelessly conclusory. As between the

possibility that Bretzing and other officials planned how to arrest Finicum in connection with the




7
  Plaintiffs’ conclusory claim that Finicum and his fellow conspirators engaged in “adverse
possession” of the Refuge is legally frivolous. See Objs. at p. 20. The armed “occupiers” of the
Refuge had no lawful right to claim ownership of the MNWR through “adverse possession” under
federal or Oregon law. Cox v. United States of America, 17-cv-00121, ECF 15, 18 (D. Or. 2017);
United States v. Bundy, No. 3:16-cr-00051- BR (D. Or. Feb. 1, 2017), at 3 (“the federal government
has constitutional authority to own the MNWR”); see also Bundy, 3:16-cr-00051-BR, 2016 WL
5340303, at *1-2 (D. Or. Sept.21, 2016) (“[t]he lands comprising the Malheur National Wildlife
Refuge are owned by the United States government….”). Plaintiffs’ page-long citation to purported
language on a DOJ website concerning adverse possession, not referenced by link or attached to
their filing, is irrelevant to the circumstances of this case. See Objs. at p. 21.

                                                  14
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21      Page 16 of 23




Refuge takeover, on the one hand, and Plaintiffs’ theory that federal agents plotted Finicum’s

premeditated killing, on the other, Plaintiffs’ conspiracy allegations are not plausible. See Iqbal,

556 U.S. at 678.

       Plaintiffs’ attempt to characterize their negligence claims as “unconstitutional acts” does not

in any event shield their claims from the discretionary-function exception. “The theme that ‘no one

has discretion to violate the Constitution’ has nothing to do with the Federal Tort Claims Act,

which does not apply to constitutional violations.” Linder v. United States, 937 F.3d 1087, 1090

(7th. Cir. 2019), cert denied, 141 S. Ct. 159 (2020). The FTCA’s limited coverage leaves it as “as a

means to seek damages for common-law torts, without regard to constitutional theories.” Id. And

contrary to Plaintiffs’ suggestion, the Constitution does not invariably supply the kind of “specific

mandatory directive” limiting discretion under § 2680(a), that Berkovitz requires. See 486 U.S. at

544 (emphasis added) compare with Objs. at p. 23. The Constitution typically speaks in “majestic

generalities,” Katzenbach v. Morgan, 384 U.S. 641, 649 (1966), not “specific directives.” For

example, the Fourth Amendment itself “does not always give a clear answer as to whether a

particular application of force” is forbidden. Saucier v. Katz, 533 U.S. 194, 205 (2001), overruled

in part on other grounds, Pearson v. Callahan, 555 U.S. 223 (2009). The same is true for many

other constitutional commands, such as the limits on warrantless arrests. See, e.g., District of

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018). That is why, for example, officials have qualified

immunity from those constitutional torts that are not clearly established violations of the law. See

ibid.; see also Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

       Putting aside Plaintiffs’ characterization of their claims, Plaintiffs fail to cite any

constitutional provision, statute, regulation, or policy specifically prohibiting the alleged

investigatory and operational acts they challenge here. As the Magistrate Judge correctly

determined, the alleged acts or omissions Plaintiffs attributed to Bretzing and other federal officials
                                                   15
         Case 2:18-cv-00160-SU         Document 176        Filed 02/26/21      Page 17 of 23




was permissible and discretionary under the relevant federal statutes, regulations, and FBI policies.

See F&R at 15-21. That determination was wholly consistent with Ninth Circuit precedent and

prevailing law. See e.g. Kornberg v. United States, 798 F. Appx. 1019, 1020 (9th Cir. 2020)

(holding that claims based on negligent and reckless employment, supervision, and training of

government employees “fall squarely within the discretionary-function exception”); Kelly v. United

States, 241 F.3d 755, 763-64 (9th Cir. 2001) (similar holding); Vickers v. United States, 228 F.3d

944, 948 (9th Cir. 2000) (same); see also Linder, 937 F.3d at 1091 (concluding that U.S. Marshals’

Service investigation of potential crimes, and the management of its workforce were “discretion-

laden” subjects under § 2680(a) which “did not lead to liability for the Treasury”). And nothing in

the Constitution clearly countermands the statutes, regulations, and directives the Magistrate Judge

properly relied on.

       V.      Plaintiffs’ Objection No. 5 is Meritless. Plaintiffs’ Belated Request for
               Discovery and Leave to Cure Deficiencies in Their Second Amended Complaint
               Should Be Rejected.

       Plaintiffs’ fifth objection argues that they “made claims in the SAC which sound in false

imprisonment, invasion of privacy, malicious prosecution, assault and battery and negligence,” and

that “those groups of claims fall within the FTCA’s ‘law enforcement officer’ proviso, 28 U.S.C. §

2680(h), and, at this stage of the proceedings, do not appear to be protected by the discretionary

function exception.” Objs. at 24 (citing Caban v. United States, 671 F.2d 1230, 1233 (2d Cir.

1982)). Plaintiffs’ mistaken premise that the FTCA’s law enforcement proviso exempts covered

claims from the discretionary-function exception is refuted above. And as also explained above, the

Magistrate Judge was correct in relying on that exception to recommend dismissal. To the extent

that Plaintiffs’ contend that the alleged tactical decisions to use a roadblock and other force to stop

Finicum constituted an “assault and battery,” for example, see Objs. at 25, the Magistrate Judge

correctly concluded that federal officials’ actions fell squarely within the FTCA’s discretionary-
                                                  16
          Case 2:18-cv-00160-SU         Document 176       Filed 02/26/21     Page 18 of 23




function exception. See F&R at 15-20. The techniques federal agents deploy in response to threats

involve “balanc[ing] federal policy and social interests” such as the “allocation of federal

resources” and “the safety of federal personnel.” Estate of Redd v. United States, 171 F. Supp. 3d

1229, 1236 (D. Utah 2016) aff’d, No.16-4059, 2017 U.S. App. LEXIS 2555 (10th Cir. Feb. 14,

2017).

         It follows that amendment to add Plaintiffs’ new theories would be futile. And “futility of

amendment alone can justify the denial of a motion [to amend].” Ahlmeyer v. Nev. Sys. of Higher

Educ., 555 F.3d 1051, 1055 (9th Cir. 2009). Because “proviso” claims are not exempt from the

discretionary-function exception, that provision would bar Plaintiffs’ new theories, just as it bars

their present wrongful death and negligence claims. Aside from that, probable cause to arrest

renders futile a false imprisonment claim; it’s a complete defense. Bacon v. City of Tigard, 81 Or.

App. 147, 150, 724 P.2d 885, 886 (Or. Ct. App.1986); see also Peebles v. Yamhill Cty., 26 F.

App’x 643, 645 (9th Cir. 2001). Malicious prosecution and abuse of process are nonstarters. Both

require initiation of legal process. See Heck v. Humphrey, 512 U.S. 477, 486 n.5 (1994);

Restatement (Second) Torts § 653 (1977). But Finicum died before he could be charged. Plaintiffs

don’t explain the invasion of privacy theory, but it presumably rests on the supposed federal

misrepresentations about Finicum. See, e.g., Objs. at 16, 17, 22. Yet the courts of appeals agree that

“that claims for false light/invasion of privacy are barred by the libel and slander exception in §

2680(h).” Cadman v. United States, 541 F. App’x 911, 913-14 (11th Cir. 2013) (collecting cases).

The Ninth Circuit holds essentially the same. And it has upheld denial of leave to amend where the

FTCA’s libel and slander exception barred proposed new claims styled variously as “slander,




                                                  17
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 19 of 23




invasion of privacy and tortious interference with contractual relations” and “negligent infliction of

emotional distress.” Thomas-Lazear v. FBI, 851 F.2d 1202, 1206-07 (9th Cir. 1988). 8

       While leave to amend should be denied on futility grounds, undue delay is another reason to

deny leave here. In assessing that, a court “inquire[s] ‘whether the moving party knew or should

have known the facts and theories raised by the amendment in the original pleading.’”

AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 953 (9th Cir. 2006) (quoting

Jackson v. Bank of Hawaii, 902 F.2d 1385, 1388 (9th Cir. 1990)). And the answer to that inquiry is

plain. It has been more than five years since the events triggering this suit and more than three

years since Plaintiffs filed it. They are already on their third complaint. And they surely “knew or

should have known the facts and theories raised by the amendment in the original pleading.” Ibid.

(citation and internal quotations omitted). Indeed, Plaintiffs already sue State and local officials,

including the Oregon troopers who shot Finicum, for assault and battery. SAC ¶¶ 370-374. So they

have known all along about the possibility of such a claim. Likewise, they have known from the

beginning about the attempt to arrest Finicum and the two stops on U.S. 395 that presumably would

be the basis for a false imprisonment claim.

       Federal pleading is not a game of whack-a-mole in which plaintiffs plead, defendants

defend, courts consider and rule, and then the process starts all over to satiate a plaintiff’s hope

she’ll luck into something. Plaintiffs have had ample opportunity to try to plead a case against the

United States and failed each time. No further leave to amend is warranted.

       VI.     Plaintiffs’ Objection No. 6 is Meritless. Plaintiffs’ Have No Actionable

8
  Under Oregon law, “[t]he tort of false light is akin to the tort of defamation in that it is based on
statements about a person that lead others to believe something about that person that is false,”
consistent with libel and slander. Baldin v. Wells Fargo Bank, N.A., No. 3:12-CV-648-AC, 2013
WL 794086, at *15 (D. Or. Feb. 12, 2013), report and recommendation adopted, No. 3:12-CV-
00648-AC, 2013 WL 796712 (D. Or. Mar. 4, 2013). And as explained, “t]he United States has not
waived sovereign immunity over defamation claims.” Khenaisser v. Zinke, 693 F. App'x 608, 609
(9th Cir. 2017).
                                                   18
        Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21     Page 20 of 23




               Conspiracy Claim Against the United States.

       Plaintiffs finally concede they cannot pursue conspiracy theories against the United States

under federal civil rights statutes. Objs. at 27. They also concede that their claims against the FBI

and the BLM are not separately actionable and abandon them. Id. at 19. But they object to the

Magistrate Judge’s findings and recommendations to the extent federal agents supposedly

conspired to engage in “assault, battery, false imprisonment, false arrest, abuse of process, or

malicious prosecution.” Ibid. But of course a plaintiff cannot avoid FTCA exceptions by charging a

conspiracy. As already explained, conspiracy is not itself a tort under Oregon law. Granewich v.

Harding, 329 Or. at 53, 985 P.2d at 793; see also F&R at 15-16. And alleging a conspiracy does

nothing to alter the discretionary nature of the government conduct in issue. Conspiracy is just a

way to expand liability for some underlying tort. Halberstam v. Welch, 705 F.2d 472, 479 (D.C.

Cir. 1983). But when it applies—as it does here—the discretionary-function exception blocks tort

liability “whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a).

                                          CONCLUSION

       For the foregoing reasons Plaintiffs’ objections should be overruled, the Magistrate Judge’s

Findings and Recommendations adopted, and Plaintiffs’ claims against the United States should be

dismissed with prejudice.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
                                              Civil Division

                                              C. SALVATORE D’ALESSIO, JR.
                                              Acting Director, Constitutional Tort Staff
                                              Torts Branch, Civil Division

                                              RICHARD MONTAGUE
                                              Senior Trial Counsel
                                              Constitutional Tort Staff
                                                  19
         Case 2:18-cv-00160-SU          Document 176        Filed 02/26/21    Page 21 of 23




                                               Torts Branch, Civil Division

                                               /s/ Leah Brownlee Taylor
                                               LEAH BROWNLEE TAYLOR
                                               United States Department of Justice
                                               Senior Trial Attorney
                                               Constitutional Tort Staff
                                               Torts Branch, Civil Division
                                               PO Box 7146
                                               Washington, D.C. 20044
                                               Leah.B.Taylor@usdoj.gov

                                               Attorney for Defendants
                                               United States of America and Greg Bretzing


                                LOCAL RULE 7.2 CERTIFICATE

       In accordance with Local Rule 7-2 (b), counsel certifies that this brief complies with the

page limitation under LR 7-2(b) because it contains approximately 18 and half pages, including

headings, footnotes, and quotations, but excluding any caption, table of contents, table of cases and

authorities, signature block, exhibits, and any certificates of counsel.

                                               /s/ Leah Brownlee Taylor
                                               Leah Brownlee Taylor




                                                   20
        Case 2:18-cv-00160-SU          Document 176     Filed 02/26/21     Page 22 of 23




                                   CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, I filed the foregoing document through the

CM/ECF system, causing the following individuals to be served by electronic means, as reflected in

the Notice of Electronic Filing:

J. Morgan Philpot
JM Philpot Law
1063 E. Alpine Dr.
Alpine, UT 84004
Email: morgan@jmphilpot.com

James S. Smith
Department of Justice
Trial Division
100 SW Market St
Portland, OR 97201
Email: james.s.smith@doj.state.or.us

Molly S. Silver
Thomas F. Armosino
Frohnmayer Deatherage, et al.
2592 E. Barnett Road
Medford, OR 97501
Email: armosino@fdfirm.com



                                            /s/ Leah Brownlee Taylor
                                            Leah Brownlee Taylor




                                                21
Case 2:18-cv-00160-SU   Document 176   Filed 02/26/21   Page 23 of 23
